DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/12/2021.
Claims 1, 4, 9 and 12 are amended.
Claims 1-16 are pending.
Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
101
Applicant argues the claims provide a practical application and a technical improvement. Examiner disagrees.
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain, in the dependent claims, does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the location and timestamp records. The limitation of determining a route by comparing the user’s location points 112 may be any type of device whose geographic location can be identified and reported to the processing server 102, such as a smart card with a geographic location identification and transmitting capabilities.” The geo-tagged device can be “any type of device whose geographic location can be identified and reported”. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.
112
Due to Applicant’s amendments prior 112 rejections are withdrawn.
103
Applicant argues Brock does not “determine presence of the user or a route of the user by comparing geographic location data….” Examiner disagrees. First, Applicant’s limitation does not call for determining the presence of a user and secondly, 
Brock discloses  determining, by the processing device of the processing server, a route that the user was present on the specific transportation vehicle by comparing the user data points corresponding to Amendment and Reply Attorney Docket No. 0076412-001156 Application No. 16/236,686 Page 3geographic locations of the user with transport data points corresponding to geographic locations of the specific transportation vehicle(column 5, line 16-46, column 7, line  28-67, column 8, line 37-67, column 10, line 1-30).  
Brock -  For example, an entry can include a line or route icon 422 that identifies the transit service lines taken. Each entry can also include a fare charged 424 and a dispute button 426 for notifying the system of a possible error. Each entry includes a description 430 that summarizes the route taken, including any transfers along the route. Each entry may also include a map button 428 that, when selected, shows the route taken overlaid on an interactive map. The interface also includes a button 432 for retrieving more transit activity…. The receiver determines ride information for the user transit ride (206). The ride information can include location information about locations at which the user was determined to be present on the train. For example, the receiver can repeatedly determine its own location by using an embedded or external global positioning system (GPS) device or other geolocation signals. The receiver can also receive geolocation signals from nearby user devices or fixed beacons located along the train route or in stations. The location information can be in the form of geographic coordinates, e.g., a latitude and a longitude. The location information can also represent transit stations, transit zones, or other enumerated 504 can determine when users get on and get off the passenger transport vehicle and can provide ride information that represents locations at which the users were on board to the payment service system 508. (column 2, line 16-39, column 3, line 18-35, 50-63, column 5, line 28-41, column 8, line 37-48, 58-67)
In Brock the receiver is part of the transportation device, it logs information about the location of the vehicle and the presence of the user, and it can also receive the user’s location information from the user device. Then collects the information and determines the locations and route the user took. It additionally uses this information to determine the fare owed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard

The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a process, and claim 9 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving… user data points… receiving… transport data points … identifying… transportation vehicle…. determining… a route … determining…a fare amount and transmitting …fare amount.” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, a commercial interaction, specifically, receiving information about a user’s transportation itinerary and different transportation vehicle schedules, comparing the information to determine the transportation vehicle taken and the fare amount for that transportation vehicle.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain, in the dependent claims, does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the location and timestamp records. The limitation of determining a route by comparing the user’s location points with the location of a vehicle is not an additional element. First, the limitation is still within the abstract idea and secondly, the comparison of location data points can be done as a mental task. A human mind can compare the data location of a user and the data location of a vehicle to determine if they took the same route. The limitation separately and in combination, does not integrate the judicial exception into a practical 112 may be any type of device whose geographic location can be identified and reported to the processing server 102, such as a smart card with a geographic location identification and transmitting capabilities.” The geo-tagged device can be “any type of device whose geographic location can be identified and reported”. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a determining a fee for services rendered as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-8 and 10-16 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (10,332,162) (“Brock”), and in view of Smith et al. (2019/0349426) (“Smith”).
Regarding claims 1 and 9, Brock discloses receiving, by a receiver of a processing server, from at least one of a computing device or a geotagged device associated with a user, a plurality of user data points for the user, wherein each user data point corresponds to a geographic location of the user including at least the geographic location and a timestamp(Abstract; Figure 2; column 1, line 45-56, column 2, line 16-39, column 3, line 18-67, column 4, line 1-24, column 7, line 6-9, column 8, line 37-48, column 9, line 1-29); 
Brock – The receiver device 120 in FIG. 1 is an example application of using wireless beacons for transit systems. The receiver device 120 can receive wireless beacon signals to determine users who are on the bus 110 and locations to where they rode the bus 110….a wireless beacon refers to a personal user device that continuously or repeatedly emits mid-range to short-range radio signals that can communicate information wirelessly to other devices….As the bus 110 begins moving with the user 124 on board, the receiver device 120 can record locations at which the user 124 was on board the bus 110. The receiver device 120 can then associate the determined locations with a user identifier of the user 124… At that point or some time later, the receiver device 120 can communicate with a payment service system to provide information about the determined locations at which the user 124 was on board the bus along with a user identifier of the user that was encoded in the signal … For example, a user can access the user interface 410 by logging in to the 410 includes a number of entries 405 that provide information on transit activity. For example, an entry can include a line or route icon 422 that identifies the transit service lines taken. Each entry can also include a fare charged 424 and a dispute button 426 for notifying the system of a possible error. Each entry includes a description 430 that summarizes the route taken, including any transfers along the route. Each entry may also include a map button 428 that, when selected, shows the route taken overlaid on an interactive map. The interface also includes a button 432 for retrieving more transit activity. (column 2, line 16-39, column 3, line 18-35, 50-63, column 8, line 37-48)

receiving, by the receiver of the processing server, from a plurality of beacons installed on a plurality of transportation vehicles, a respective plurality of transport data points for each of the plurality of transportation vehicles, wherein each transport data point includes at least a geographic location of a respective transportation vehicle, of the plurality of transportation vehicles, and a timestamp (column 2, line 46-67, column 5, line 28-67, column 7, line 65-67, column 8, line 1-3, 37-67, column 9, line 1-29); 
Brock – A public transit authority can install a receiver device in each passenger transport vehicle. For example, a receiver device can be installed in each bus of a fleet of buses. The receiver device can wait for incoming BLE signals that encode user identifiers. The receiver device can use the incoming BLE signals to determine when the user is on the bus and when the user is off the bus. The 

identifying, by a processing device of the processing server, a specific transportation vehicle used by the user based on a correspondence between the geographic location and timestamp included in the plurality of user data points and the geographic location and timestamp included in the plurality of transport data points received for the specific transportation vehicle(column 5, line 1-67, column 7, line 1-42); 
Brock - The system determines location information representing locations to which the train traveled while the user was determined to be on board the train (306). The ride information can include location information that represents locations to which the train traveled while the user was on board. As described above, the location information can represent geographic coordinates, transit stations, transit zones, or other landmarks, e.g., streets traveled on or crossed. The ride information may also include a list of times that the user was determined to be present on the passenger transport vehicle. The system can determine locations to which the train traveled while the user was on board by using a stored train schedule that associates times with locations (column 7, line 28-42)

determining, by the processing device of the processing server, a route that the user was present on the specific transportation vehicle by comparing the user data points corresponding to Amendment and Reply Attorney Docket No. 0076412-001156 Application No. 16/236,686 Page 3geographic locations of the user with transport data points corresponding to geographic locations of the specific transportation vehicle(column 5, line 16-46, column 7, line  28-67, column 8, line 37-67, column 10, line 1-30).  
Brock -  The receiver determines ride information for the user transit ride (206). The ride information can include location information about locations at which the user was determined to be present on the train. For example, the receiver can repeatedly determine its own location by using an embedded or external global positioning system (GPS) device or other geolocation signals. The receiver can also receive geolocation signals from nearby user devices or fixed beacons located along the train route or in stations. The location information can be in the 504 can determine when users get on and get off the passenger transport vehicle and can provide ride information that represents locations at which the users were on board to the payment service system 508. (column 5, line 28-41, column 8, line 58-67).  

determining, by the processing device of the processing server, a fare amount based on at least rate information for the identified specific transportation vehicle and the route that the user was present on the specific transportation vehicle; and (column 2, line 59-63, column 7, line 43-67, column 10, line 1-13); and 
Brock- The system determines a fare based on the location information (308). For example, the system can use the location information to determine relevant information for computing a fare, e.g., a service line taken, a route, a distance traveled, or locations or zones visited. The system may also consider transfers taken by the user when determining the fare, taking into account local transfer rules, e.g., one free train-to-bus transfer…. The payment service system can calculate a fare owed based on the geographic location information and use the user identifier to identify an account of the user, which will be used to process a payment transaction for the fare owed… the system can receive fare calculation information from a computer system of a transit system authority in order to determine the fares. The system can also provide the received ride information 

transmitting, by the processing server, at least the determined fare amount(column 8, line 6-16, column 10, line 19-30).  
Brock -  the system can obtain payment card information from the user account and can use the payment card information to process a purchase transaction for the fare amount, e.g., by charging the fare amount to the payment card and crediting an account associated with the transit authority. (column 8, line 6-11).  

Brock does not disclose a transmitter. Smith teaches a transmitter (¶ 539, 605, 780, 2990). 
Smith - At block 4818, the packet may then be routed on from the transmitter… a simple packet construction may be used, for example, by appending a header to the payload to identify the packet as location information (¶ 539, 605).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Brock (column 9, line 16-42), which teaches “the payment service system 508 includes one or more servers 512, at least some of which can handle secure transactions, e.g., a secure server, to processes all transactions between the user devices 502, 503 and the receiver device 504” and Smith (¶ 323) which teaches “blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use” in order to create a block chain transaction for tracked services rendered including transportation (Smith; ¶ 4, 345, 369, 385-387, 396, 498, 864, 1223, 1225, 1230)

Regarding claims 2 and 10, Smith teaches wherein the determined fare amount is transmitted to a node in a blockchain network (¶ 498, 1139, 1250, 1257, 1275).  
Regarding claims 3 and 11, Smith teaches generating, by the processing device of the processing server, a blockchain address using a public key of a cryptographic key pair (¶ 1026, 1048-1050, 1103), wherein the blockchain address is transmitted with the determined fare amount (¶ 882, 1139-1142).  .  
Regarding claims 4 and 12, Brock discloses wherein the determined fare amount is transmitted to the computing device or the geotagged device associated with the user (column 2, line 16-39, column 3, line 18-67, column 7, line  28-67, column 8, line 26-67,).
Regarding claims 5 and 13, Smith teaches wherein each user data point is stored in a blockchain data value stored in a blockchain (¶ 599, 601, 862, 864, 865, 868, 1325).    
Regarding claims 6 and 14, Brock discloses wherein a user data point of the plurality of user data points has been received at a periodic interval between a start time and an end time (column 1, line 45-56, column 2, line 16-19, 39-45, column 3, line 50-63, column 5, line 53-67, column 6, line 1-10, 47-52).  

Regarding claims 8 and 16, Brock discloses wherein the fare amount is further based on one or more fare calculation rules (column 6, line 25-57, column 7, line 51-67, column 8, line 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., (US 2019/0080284) teaches blockchain transactions for transportation deliveries including location and time tracking.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685